rasisDETAILED ACTION
	Claims 1 and 7-20 are pending. Claim 1 has been amended, claims 2-6 were previously canceled, and claim 20 has been added.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 7, and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (WO2014010325) in view of Nakata et al. (WO2013080855). U.S. 2015/0175564 is being used as the English translation of ‘325 and U.S. 2014/0256896 is being used as the English translation of ‘855.
Sakamoto et al. teaches an optically anisotropic article that is produced using a polymer obtained by polymerizing a polymerizable compound represented by the following formula (I), or a polymerizable composition that includes the polymerizable compound and an initiator [0010] (claims 1, 9, and 10) wherein specific examples of formula (I) include the following Compounds 1 and 4:

    PNG
    media_image1.png
    156
    725
    media_image1.png
    Greyscale
[0211] and 

    PNG
    media_image2.png
    213
    715
    media_image2.png
    Greyscale
[0260] which are equivalent to a first and second polymerizable compound having two polymerizable groups represented by formula (2) of instant claims 1 and 20 when P21 and P22 are represented by formula (P-1), m2 and n2 are 1, S21 and S22 are alkylene groups which have 6 carbon atoms, X21 and X22 are –O-, and MG21 is represented by formula (a) when j11 and j12 are 2, the first A11 and second A12 are 1,4-phenylene groups, the first Z11 and Z12 are –OCO-, the second A11 and first A12 are 1,4-cyclohexylene groups, the second Z11 and Z12 are –COO-, M is represented by formula (M-2), and G is represented by formula (G-1) when R3 is a hydrogen atom, W81 is represented by formula (W-a-5) where s is 0, and W82 is a hydrogen atom or alkyl group having 6 carbon atoms respectively. Sakamoto et al. also teaches several examples in which two compounds of formula (I) are used, see e.g. Example 55 [0587]. Sakamoto et al. further teaches a commercially available product may be used directly as the photo-radical generator. Specific examples of a commercially available photo-radical generator include Irgacure 907 [0157] which is equivalent to a photopolymerization initiator represented by formula (b-1) of instant claim 1 when one R1 is a group represented by formula (R1-4) and two R1 are represented by formula (R1-1), R2 is -C(CH3)2, and R3 is represented by formula (R3-4). Sakamoto et al. does not teach a phenol-based polymerization inhibitor selected from hydroquinone, methoxyphenol, methylhydroqionone, tert-butylhydroquinopne, or tert-butylcatechol.
	However, Nakata et al. teaches in order to enhance the storage stability of a polymerizable liquid crystal composition it is preferable to add a polymerization inhibitor such as p-methoxyphenol [0048]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the composition of Sakamoto et al. to include a polymerization inhibitor of Nakata et al. in order to enhance the storage stability.
With regard to claim 7, Sakamoto et al. teaches the polymerizable composition may further include additives such as a dye or pigment [0163]. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945). It is known to one of ordinary skill in the art to add dyes/pigments, which may be dichroic, to liquid crystal compositions through routine experimentation in order to obtain a colored film.
With regard to claims 11-19, Sakamoto et al. teaches the optically anisotropic product according to one embodiment of the invention may be applied as a retardation film, an alignment film for liquid crystal display elements (liquid crystal displays), a polarizer, a viewing angle enhancement film, a color filter, a low-pass filter, an optical polarization prism, an optical filter, and the like [0203]. Sakamoto et al. also teaches an antireflective film may be produced by combining the film-like optically anisotropic product according to one aspect of the invention with a polarizer. The antireflective film may suitably be used as an antireflective film for a touch panel or an organic electroluminescence device [0014]. Furthermore, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 65 USPQ 297 (1945).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al. (U.S. 2016/0257659) in view of Nakata et al. (WO2013080855) as applied to claim 1 above, and further in view of Choi et al. (U.S. 2014/0002785).
With regard to claim 8, Sakamoto in view of Nakata teach the above polymerizable composition and optically anisotropic product thereof which may be applied as an alignment film [Sakamoto 0205] but do not teach a cinnamate derivative.
However, Choi et al. teaches a photo-curable composition that can provide a film, etc. showing excellent optical anisotropy even without need for separately forming a liquid crystal layer and an alignment layer, an optical anisotropic film using the same, and its preparation method. The photo-curable composition comprises a photo-alignable polymer [abstract] such as the following Formula 3a:

    PNG
    media_image3.png
    150
    668
    media_image3.png
    Greyscale
[0112] which is equivalent to a cinnamate derivative of instant claim 8. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Sakamoto in view of Nakata to include the photo-alignable polymer of Choi et al. in order to achieve excellent optical anisotropy without the need for separately forming a liquid crystal layer and an alignment layer.
Response to Arguments
	Due to the amendment filed February 18, 2022 of instant claim 1, the 103 rejection over Sakamoto ‘659 in view of Nakata, and further in view of Choi have been withdrawn. Applicant’s arguments with regard to these rejections have been considered but are moot due to the amendment of instant claim 1. However, Nakata and Choi are still being used as prior art because they continue to teach the claimed photoinhibitor and cinnamate group respectively.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 2014/0142266 in view of Nakata would be obvious over the instant claims.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNA E MALLOY whose telephone number is (571)270-5849. The examiner can normally be reached 8:00-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Anna Malloy/Examiner, Art Unit 1722                                                                                                                                                                                                        
/CHANCEITY N ROBINSON/Primary Examiner, Art Unit 1722